Citation Nr: 9907748	
Decision Date: 03/23/99    Archive Date: 03/31/99

DOCKET NO.  97-30 345	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


ATTORNEY FOR THE BOARD

Richard A. Cohn, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1969 to March 
1972.  He died on June [redacted] 1996.  Appellant is his widow.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1996 rating decision of the 
Department of Veterans' Affairs (VA) Regional Office in 
Chicago, Illinois (RO) which denied entitlement to service 
connection for the cause of the veteran's death.


FINDINGS OF FACT

1.  The veteran's death certificate lists metastatic 
pancreatic cancer as the immediate cause of his death on June 
[redacted] 1996.

2.  The veteran had no service-connected disability at the 
time of his death.

3.  There is no competent medical evidence linking the 
veteran's metastatic pancreatic cancer to his period of 
active service.


CONCLUSION OF LAW

The claim of entitlement to service connection for the cause 
of the veteran's death is not well grounded.  38 U.S.C.A. 
§ 5107 (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A claimant is entitled to service connection for cause of a 
veteran's death if a disability of service origin caused, 
hastened, or substantially and materially contributed to the 
death.  38 U.S.C.A. § 1310(b) (West 1991); 38 C.F.R. § 3.312 
(1998).  The death of a veteran was due to a service-
connected disability when the evidence establishes that such 
disability was either the principal or a contributory cause 
of death.  38 C.F.R. § 3.312.  The principal cause of death 
is one which, singly or jointly with some other condition, 
was the immediate or underlying cause of death or was 
etiologically related thereto.  38 C.F.R. § 3.312(b).  The 
contributory cause of death is one that contributed 
substantially or materially, combined to cause death, or 
aided or lent assistance to the production of death.  38 
C.F.R. § 3.312(c).

The threshold question for the Board, however, is whether the 
appellant presents a well grounded claim for service 
connection.  A well grounded claim is one that is plausible, 
capable of substantiation or meritorious on its own.  38 
U.S.C.A. § 5107(a); Grivois v. Brown, 6 Vet. App. 136, 140 
(1994); Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  
While the claim need not be conclusive it must be accompanied 
by supporting evidence.  Tirpak v. Derwinski, 2 Vet. App. 
609, 611 (1992).  In a cause of death case the determinative 
issue is whether the cause of the veteran's death can be 
linked to the period of active service.  Competent medical 
evidence is required for a well grounded claim because the 
issue involves medical causation or a medical diagnosis.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Caluza v. 
Brown, 7 Vet. App. 498, 504. (1995).  In the absence of 
evidence of a well grounded claim there is no duty to assist 
the claimant in developing the facts pertinent to his claim 
and the claim must fail.  Epps v. Gober, 126 F.3d 1464, 1467-
68 (1997).

The appellant asserts that the cause of the veteran's death 
was secondary to his exposure to the herbicide Agent Orange 
during his period of active service in the Republic of 
Vietnam during the Vietnam era.  A specifically listed 
chronic, tropical, or prisoner-of-war related disease, or a 
disease associated with exposure to certain herbicide agents 
(listed disease) is considered incurred in service under 
specified circumstances notwithstanding a lack of evidence of 
such disease during service.  38 C.F.R. § 3.309 (1998).  A 
veteran who served in active duty in the Republic of Vietnam 
during the Vietnam era and who has a listed disease is 
presumed to have in-service exposure to an herbicide agent 
absent evidence to the contrary.  38 C.F.R. § 3.309(e).  
"Service in the Republic of Vietnam" includes service in 
the waters offshore and service in other locations if the 
conditions of service involved duty or visitation in the 
Republic of Vietnam.  38 C.F.R. § 3.307(a)(6)(iii) (1998).

The listed diseases subject to these provisions are as 
follows: chloracne or other acneform diseases consistent with 
chloracne, Hodgkin's disease, multiple myeloma, non-Hodgkin's 
lymphoma, acute and subacute peripheral neuropathy, porphyria 
cutanea tarda, prostate cancer, respiratory cancers (cancer 
of the lung, bronchus, larynx, or trachea) and soft-tissue 
sarcomas (other than osteosarcoma, chondrosarcoma, Kaposi's 
sarcoma, or mesothelioma).  38 C.F.R. § 3.309(e).  A listed 
disease shall have become manifest to a degree of 10 percent 
or more at any time after service, except that chloracne or 
other acneform disease consistent with chloracne, porphyria 
cutanea tarda, and acute and subacute peripheral neuropathy 
shall have become manifest to a degree of 10 percent or more 
within a year, and respiratory cancers within 30 years, after 
the last date on which the veteran was exposed to an 
herbicide agent during active service.  38 C.F.R. § 
3.307(a)(6)(ii).

The Secretary of the Department of Veterans Affairs has 
determined that there is no positive association between 
exposure to herbicides and a disorder other than one for 
which the Secretary has specifically determined that a 
presumption of service connection is warranted.  See Notice, 
59 Fed. Reg. 341-346 (1994); see also 61 Fed. Reg. 57586-
57589 (1996).  Therefore, no disorder other than a listed 
disease is considered chronic for purposes of these 
provisions.  38 U.S.C.A. §§ 1101, 1112, 1113, 1116 (West 
1991); 38 C.F.R. § 3.307(a).  However, the Veteran's Dioxin 
and Radiation Exposure Compensation Standards Act, Pub. L. 
No. 98-542, § 5, 98 Stat. 2725, 2727- 29 (1984) does not 
preclude a claimant from establishing service connection with 
proof of actual direct causation.  Combee v. Brown, 34 F.3d 
1039, 1043 (Fed. Cir. 1994).

In this case, the Medical Certificate of Death shows that the 
veteran died on June [redacted] 1996.  The death certificate lists 
metastatic pancreatic cancer as the immediate cause of death.  
The death certificate also lists bilateral deep venous 
thrombosis as another significant condition contributing to 
death but not resulting in the underlying cause of death.

The veteran's service personnel records disclose that during 
his period of active Army service he served two tours of duty 
in Vietnam.  Therefore, Board concedes that the veteran was 
exposed to chemical herbicides because of his confirmed 
wartime service in Vietnam.  See 38 C.F.R. § 3.307(a).  
However, the Board is constrained to conclude that because 
neither pancreatic cancer nor bilateral deep venous 
thrombosis are disabilities for which a presumption applies 
as a result of herbicide exposure, see 38 C.F.R. § 3.309(e), 
the appellant's claim of entitlement to service connection 
for the cause of the veteran's death as secondary to Agent 
Orange exposure is not well grounded under this analysis.

The Board further finds that the record includes insufficient 
evidence upon which to base a well grounded claim under a 
direct analysis.  See 38 C.F.R. § 3.303(d).  There is no 
evidence demonstrating that the veteran was service connected 
for pancreatic cancer, bilateral deep venous thrombosis or 
for any other disorder at the time of his death.  Neither is 
there competent medical evidence of a nexus between the 
stated causes of death and the veteran's period of active 
service.  Service medical records and the separation 
examination report are devoid of a diagnosis for these 
diseases and there is no record of the veteran having 
incurred these diseases within an applicable presumptive 
period.  The appellant cites a draft report published by the 
Environmental Protection Agency to support her claim that the 
diseases that caused the veteran's death were causally linked 
to his wartime exposure to Agent Orange.  But the Board 
concludes that this reliance is misplaced because this 
evidence is too general and inconclusive to make the causal 
link more than speculative.  Since this evidence does not 
specifically opine as to the relationship between the 
veteran's cause of death and the veteran's period of active 
service it is insufficient to well ground the appellant's 
claim.  See Sacks v. West, 11 Vet. App. 314, 316-17 (1998).  
Thus, the Board finds that there is no evidence except the 
appellant's claims linking the veteran's pancreatic cancer to 
his period of active service.  Because at all times relevant 
to this appeal the appellant has been a lay person with no 
medical training or expertise her statements alone cannot 
constitute competent evidence of a link between the veteran's 
cause of death and his period of active service.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992) 
(holding that lay persons are not competent to offer medical 
opinions).

Since the appellant has failed to meet her initial burden of 
submitting evidence of a well-grounded claim for service 
connection the VA is under no duty to assist her in 
developing the facts pertinent to her claim.  See Epps, 126 
F.3d at 1468. As the Board is not aware of the existence of 
additional evidence that might well ground the appellant's 
claim, a duty to notify does not arise pursuant to 38 
U.S.C.A. § 5103(a) (West 1991).  See McKnight v. Gober, 131 
F.3d 1483, 1484-1485 (Fed. Cir. 1997).  That notwithstanding, 
the Board views its discussion as sufficient to inform the 
appellant of the elements necessary to well ground her claim 
and an explanation as to why her current attempt fails.  See 
Robinette v. Brown, 8 Vet. App. 69, 77-78 (1995).


ORDER

Entitlement to service connection for the cause of the 
veteran's death is denied.



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals


 Department of Veterans Affairs

